Citation Nr: 0926460	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  09-20 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
June 27, 2008, to July 1, 2008.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from September 1950 to January 
1952.  He died in August 2008.  The appellant in this matter 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a determination by the Department of Veterans 
Affairs (VA) Medical Center in Bay Pines, Florida, which 
granted reimbursement or payment for medical expenses 
incurred as a result of treatment at Lee Memorial Hospital in 
Cape Coral, Florida, from June 22, 2008 to June 26, 2008, but 
denied reimbursement of unauthorized medical expenses 
incurred as a result of treatment from June 27, 2008, to July 
1, 2008.


FINDING OF FACT

The Veteran received emergency medical care at Lee Memorial 
Hospital from June 22, 2008 to July 1, 2008, at which time he 
was medically stabilized and transferred to a VA medical care 
facility.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses incurred from June 27, 2008, to July 1, 
2008, at Lee Memorial Hospital have been met.  38 U.S.C.A. §§ 
1728, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 17.53, 17.120, 17.1000-17.1003 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist Veterans in 
substantiating their claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Here, the Board is granting in full the benefits sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Payment or reimbursement of unauthorized medical expenses

On June 22, 2008, the Veteran presented to the emergency room 
at Lee Memorial Hospital with a history of end stage renal 
disease on hemodialysis and anemia, high blood pressure, 
dyspnea, cough, and a 102.5 temperature.  He was found to 
have a new onset of atrial fibrillation with rapid 
ventricular rate and severe aortic stenosis, and was admitted 
to the cardiac unit.  Laboratory findings also revealed 
coagulase-negative Staphylococcus line sepsis bacteremia with 
probable endocarditis.

Private hospital treatment records from the Lee Memorial 
Hospital reveal that on June 27, 2008, and June 30, 2008, it 
is noted that the Veteran had requested that he be treated at 
the VA Medical Center in Bay Pines, Florida.

A private medical record from M. M. M., M.D., dated in 
December 2008, shows that the Veteran was said to have been 
treated for end stage renal disease from June 22, 2008, to 
July 1, 2008, and was unstable for transfer to the VA medical 
system.  It was explained that the Veteran had presented with 
fever and dyspnea.  He was found to be in new-onset atrial 
fibrillation with congestive heart failure and exacerbation 
with fluid overload.  He was subsequently found to have 
sepsis with blood cultures positive for coagulase negative 
Staphylococcus.  He required the line to be removed, as it 
was felt that this was the cause of the infection.  
Unfortunately, he was unstable from cardiopulmonary status.  
He was noted to have a heart murmur on examination.  
Echocardiogram revealed tight aortic stenosis.  He required 
emergent hemodialysis for ultrafiltration.  A temporary 
dialysis catheter was placed in the groin, but complications 
resulted in hemorrhage and he required three units of blood 
transfusion.  Dr. M. concluded that given his unstable 
cardiac and respiratory status it was felt that he needed to 
be monitored.  When he was stable on July 1, he was 
transferred to the VA for further care.

A VA medical record from the Chief Medical Officer (CMO) of 
the VA Fee Basis Program dated in April 2009 shows that it is 
noted that there is documentation in the chart that the 
treating facility had been in touch with Dr. Nash of at the 
VA Medical Center on June 24, 2008, who recommended that the 
Veteran's catheter be removed prior to transfer to VA.  
However, it was clear that by June 26, 2008, the Veteran's 
condition had stabilized that he could be transferred to the 
VA.  On June 28, 2008, the Veteran refused catheter placement 
and hemodialysis.  The CMO approved payment through June 26, 
2008, but could not authorize after this date.

In correspondence dated in June 2009, the appellant explained 
that on Thursday, June 26, 2009, the Veteran refused to have 
the groin surgery because when they were ready to do it, it 
was more invasive than he was originally told.  He was told 
it was a simple procedure and it was not.  He felt unsure 
about having this done to him.  He felt it not necessary to 
have this surgery for one day of dialysis, and that he would 
rather wait until the following Monday for dialysis when the 
chest catheter would be put in.  The Veteran spoke to a Dr. 
S. about this who agreed it made sense and had this approved, 
thus, the Veteran was to get intravenous antibiotics for the 
infection since he would skip the dialysis until Monday.

On Friday, June 27, 2008, the Veteran's feet and one hand 
became very swollen.  He would have to have dialysis before 
Monday and agreed to have Dr. S. do the surgery and have 
dialysis the next day (Saturday).  The appellant described 
that he was still apprehensive and scared to have this done 
but had no choice, as he would have felt more confident if it 
were being done at Bay Pines.

On Saturday, June 28, 2008, Dr. S. did the surgery in the 
groin area bedside in the dialysis room.  The first attempt 
was unsuccessful.  It was said to have hurt the Veteran 
badly, resulting in an attempt on the other leg.  The Veteran 
was able to have dialysis in this groin, but the flow was not 
very good.  He then developed a hematoma in the first site.  
He was said to be in excruciating pain and could not even 
touch the thigh.

On Sunday, June 29, 2008, Dr. W., an infectious disease 
specialist, told the Veteran that cultures were positive for 
sepsis, and that he had to have a transesophageal 
echocardiography (TEE) conducted on Monday to see if there is 
any infection in the heart and to look at the heart valve.  
The Veteran did not want to have the TEE done on Monday at 
Lee Memorial Hospital, but wanted to go to Bay Pines to have 
it done.  He spoke with a social worker named Kathy who 
indicated she would call VA to try to arrange the transfer to 
Bay Pines.  The Veteran was said to have told them he had no 
confidence in this hospital and did not want them to do 
anything more to him.  He wanted to leave.  However, Dr. C., 
a nephrologist, saw the groin area and the hematoma, and 
indicated that there might be a vein problem since the flow 
was not good and it was a main artery.  It was noted that in 
order for the Veteran to have been transferred, his condition 
had to be stable and the Bay Pines VA Medical Center had to 
be ready for him.

Payment or reimbursement for emergency services for non 
service-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106- 177.  
The provisions of the Act became effective as of May 29, 
2000.  To be eligible for reimbursement under this authority 
the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).  See 38 C.F.R. § 17.1002 (2008).

This criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

The Board has considered the April 2009 medical 
determinations of the CMO suggesting that by June 26, 2008, 
the Veteran's condition had stabilized that he could be 
transferred to a VA facility.  However, the Board finds that 
this opinion has limited probative value because it fails to 
point to a specific hospital treatment record or finding 
contained therein to support the conclusion that the Veteran 
had stabilized.  In addition, the determination does not 
address the December 2008 letter from Dr. M. in which it was 
explained that the Veteran was unstable for transfer to the 
VA medical system prior to July 1, 2008.

The Board finds probative the December 2008 opinion of Dr. 
M., as it was definitive, points to specific hospital 
treatment records or findings contained in the record, and is 
supported by detailed rationale.  Accordingly, the opinion is 
found to carry significant weight.  Among the factors for 
assessing the probative value of a medical opinion are the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000). 

The Board also finds credible the statements and 
correspondence of the appellant.  While the appellant is not 
competent to establish a diagnosis of a condition, her 
observations of the contemporaneous events as witnessed 
during the Veteran's hospital stay have been consistent 
during the pendency of this claim and are deemed credible.

The appellant's claim was denied on the basis that the 
Veteran's condition had stabilized to the point where he 
could be safely transferred to a VA facility.  However, the 
Board finds that the competent opinion of Dr. M., coupled 
with the detailed statements of the appellant describing the 
Veteran's condition during his hospital stay, is probative of 
the fact that the Veteran could not be safely transferred to 
a VA facility prior to July 1, 2008.  While further inquiry 
could be undertaken with a view towards development of the 
claim so as to obtain an additional medical opinion, in light 
of the foregoing probative competent medical evidence of 
record, under the benefit of the doubt rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). 

All this considered, the Board will resolve all reasonable 
doubt in the appellant's favor and conclude that the criteria 
for payment or reimbursement of unauthorized medical expenses 
incurred at a private medical facility from June 27, 2008, to 
July 1, 2008, pursuant to the Veterans Millennium Health Care 
and Benefits Act, have been met.  38 C.F.R. §§ 3.102, 4.3.  
See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at a private medical facility from 
June 27, 2008, to July 1, 2008, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


